Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 1 of 11                         PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 NEIL IRBY,                                        §
                                                   §
           Plaintiff,                              §              CIVIL ACTION NO.:
                                                   §                   20-cv-337
 v.                                                §
                                                   §
 EVONIK CORPORATION,                               §                JURY DEMAND
                                                   §
           Defendant.                              §


                                           COMPLAINT

I.     INTRODUCTION

       1.        This is an action for declaratory judgment, equitable relief, and money damages,

instituted to secure the protection of and to redress the deprivation of rights and violations of the

Americans with Disabilities Act, Title 42 U.S.C. § 12101 et seq., (hereinafter “ADA”); and

violations of the Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §2601, et seq. The

Plaintiff seeks compensatory and punitive damages, and requests a jury trial pursuant to 42 U.S.C.

§ 1981a.

II.    JURISDICTION AND VENUE

       2.        Plaintiff believes that this Court has jurisdiction in accordance with 28 U.S.C. §

1331, 29 U.S.C. §2617, 28 U.S.C. § 2201 and 2202, 29 U.S.C. § 794a, and 42 U.S.C. § 12133.

       3.        The unlawful employment practices alleged hereinbelow were committed by the

defendant within Mobile County, Alabama. Venue is proper pursuant to 28 U.S.C. § 1391and 42

U.S.C. § 2000e-5(g).
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 2 of 11                          PageID #: 2




       4.      Plaintiff has fulfilled all conditions precedent to the institution of this action

including those statutory requirements under the ADA. Plaintiff timely filed his Charge of

Discrimination with the Equal Employment Opportunity Commission on August 12, 2019, and

within 180 days of occurrence of the last discriminatory act. Plaintiff also timely filed this

Complaint within ninety (90) days of the receipt of a Notice of Right To Sue issued by the Equal

Employment Opportunity Commission.

III.   PARTIES

       5.      Plaintiff, Neil Irby (hereinafter “Plaintiff” or “Irby”), is a male citizen of the United

States and a resident of the State of Alabama.

       6.      Plaintiff was an eligible employee under the FMLA in that he worked for the

Defendant for more than 12 months and had worked more than 1250 hours of service within the

preceding 12 months and had worked at a location where at least 50 employees were employed.

       7.      Plaintiff is also a qualified individual under the Americans with Disabilities Act in

that he suffers from the a medical/mental condition which substantially limits one or more of her

major life activities, and/or is perceived as having a disability which substantially limits his major

life activities, and/or has a history of having such disabilities. 42 U.S.C. § 12102, 42 U.S.C. § 12131,

29 U.S.C. § 706.

       8.       Defendant, Evonik Corporation, (hereinafter "Evonik" or "Defendant"), is a

corporation doing business in Mobile County, Alabama, where at all times relevant to this action the

defendant has employed at least fifteen (15) or more employees.

       9.      The Defendant is an employer pursuant to 42 U.S.C. § 12111(5); an employer within

the meaning of 42 U.S.C. § 2000e(a) and (b); and is a covered employer pursuant to 29 U.S.C.


                                                   2
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 3 of 11                         PageID #: 3




§2611(4). At all times relevant to this action the defendant has employed at least fifteen (15) or

more employees.

       10.     The Defendants employed 50 or more employees for each working day during each

of the 20 or more calendar work weeks in the applicable calendar year.

IV.    FACTUAL ALLEGATIONS

       11.     Plaintiff began working for Evonik at their Theodore, Alabama, site on or about

March 17, 2017.

       12.     Plaintiff was unlawfully terminated on March 1, 2019.

       13.     At the time of events giving rise to the present suit, Plaintiff was employed full time

as a Chemical Technician (“Operator”).

       14.     At the time of Plaintiff’s termination his supervisors were Mike Meadows (Energy

Operations Supervisor), Bobbie Grace (Utilities Supervisor), and Gary Atkins (Utilities Manager).

       15.     During his employment with Evonik, Plaintiff was a person with a disability, and/or

perceived as having a disability, and/or having a record of a disability as he suffers from the medical

conditions of diabetes, hypertension, and a hereditary heart condition/cardiovascular disease and had

received medical treatment for same.

       16.     However, with or without reasonable accommodations Plaintiff was able to perform

and did perform his job duties.

       17.     Plaintiff’s supervision was aware of his disabilities/medical conditions.

       18.     In January 2018, Plaintiff suffered a heart attack while at work and was then out on

Family Medical Leave/Short Term Disability for approximately three (3) months, returning to work

on or about March 26, 2018, with no restrictions.


                                                  3
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 4 of 11                         PageID #: 4




       19.     After returning from this FMLA leave and Disability leave the Plaintiff’s

management began treating him differently at work and subjected him to unwarranted discipline and

to stricter scrutiny than his co-workers.

       20.     Plaintiff was also harassed and singled out about his medical conditions at work;

being subjected to comments about his eating, having sweets, and his weight.

       21.     On or about February 21, 2019, the Plaintiff applied for intermittent Family Medical

Leave in relation to his heart issues and diabetes. This application was made with Careworks (n/k/a

York), a third party vendor who administered FMLA benefits on behalf of the Defendant.

       22.     On February 26, 2019, Careworks approved the Plaintiff’s FMLA request for

intermittent leave from January 1, 2019, through July 31, 2019. At this time the Plaintiff’s

supervision was also made aware of Carework’s approval of his intermittent FMLA leave.

       23.     On the same date of the Plaintiff’s intermittent FMLA approval, he was working a

night shift from 4:00 p.m. to 4:00 a.m. with Crew 3 over that Tuesday (2/26/19) and Wednesday

(2/27/19). This Crew included Tray Laubenthal (Manager Trainee), Doug McLaughlin (Board

Operator), Ray Dumas (Bio Operator), and Plaintiff (Outside Operator).

       24.     That evening the Plaintiff’s wife had called in and told him that she was very ill with

the flu. Later in that shift the Plaintiff tried to call and check on his wife and could not reach her.

Plaintiff became worried as they live in a very rural area.

       25.     Plaintiff informed his Crew's Manager Trainee and Board Operator about the

situation and asked if he could leave early to go home and check on his wife. They made sure that

someone could fill in for the Plaintiff’s position (the Manager Trainee, Tray Laubenthal was a

previous Board Operator) and the Crew agreed it was fine for Plaintiff to leave early.


                                                  4
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 5 of 11                          PageID #: 5




        26.     If an employee needed to call in or report an absence, it was reported to the Board

Operator on shift. So, with the approval of his Board Operator, his Manager Trainee, and his Crew

the Plaintiff left his shift around 11:00 p.m. to check on his ill wife.

        27.     Thereafter on March 1, 2019, Plaintiff was running samples at work when Mike

Meadows approached him and took the Plaintiff to meet with Gary Atkins and Christi Bryan (Human

Resources) in a conference room.

        28.     In this meeting Atkins told the Plaintiff that he was being terminated for not properly

calling in for leaving the February 26, 2019, shift early.

        29.     Plaintiff replied that he had approval from the Board Operator to leave as that is who

employees are supposed to alert to any absences.

        30.     Despite having had approval to leave his shift early, the Plaintiff was terminated

effective immediately on March 1, 2019–only three (3) days after his intermittent FMLA leave was

approved in relation to his disabilities/medical conditions.

        31.     Plaintiff has been discriminated against on the basis of his disability, a perception of

a disability, and/or history of a disability by being subjected to unwarranted termination. This

conduct was willful, malicious, and in wanton disregard of his federally protected rights.

        32.     Plaintiff has also been unlawfully retaliated against in relation to his federally

protected rights under the FMLA by the Defendant’s unlawful termination of his employment.

        33.     The Defendant also interfered with the Plaintiff’s federally protected rights under the

FMLA by the Defendant’s unlawful termination of his employment

        34.     The defendant’s unlawful actions against the Plaintiff, as set out above, were not

made in good faith, nor did the defendant have any reasonable grounds for believing that such acts


                                                   5
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 6 of 11                           PageID #: 6




were not a violation of the Plaintiff’s federally protected rights under the FMLA.

        35.     The Defendant acted intentionally, maliciously, and with reckless indifference to

Plaintiff’s federally protected rights.

        36.     As the result of the Defendant's conduct the Plaintiff was deprived of income and

other employment benefits due him. He also suffered embarrassment, humiliation, inconvenience,

and mental distress.

        37.     Plaintiff has no plain, adequate or complete remedy at law to redress the wrongs

alleged herein, and this suit for a declaratory judgment, backpay, an injunction, and compensatory

and punitive damages is his only means of securing adequate relief.

        38.     Plaintiff is suffering and will continue to suffer irreparable injury from the

defendant's unlawful conduct as set forth herein unless enjoined by this Court.

V.      CAUSES OF ACTION

                        COUNT I –DISCRIMINATION IN VIOLATION
                       OF THE AMERICANS WITH DISABILITIES ACT

        39.     Plaintiff realleges and incorporates by reference paragraphs 1 through 38 above with

the same force and effect as if fully set out in specific detail hereinbelow.

        40.     Plaintiff is a qualified individual under the ADA because of his known disability,

and/or perceived disability, and/or history of a being a person with a disability.

        41.     The Plaintiff is a person with a disability, has a history of disability and/or is

perceived as disabled pursuant to 42 U.S.C. § 12102, and 29 U.S.C. § 706.

        42.     Despite the Plaintiff’s disability, with or without reasonable accommodations, the

Plaintiff was qualified for and able to perform the essential functions of his job with the Defendant.



                                                   6
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 7 of 11                           PageID #: 7




        43.     Plaintiff was subjected to unlawful discrimination by the Defendant based on his

disability and/or perceived disability and/or history of a disability including, by being subjected to

unwarranted discipline and by being terminated.

        44.     At the time of this unlawful activity the defendant perceived the Plaintiff as having

a disability, and/or had knowledge that the Plaintiff suffered from an actual disability and/or had a

history of a disability.

        45.     Defendant, by its discriminatory treatment of the Plaintiff has intentionally, willfully,

with deliberate indifference and without justification deprived Plaintiff of his federally protected

rights, as described herein. This deprivation violates Plaintiff’s rights under the Americans with

Disabilities Act.

        46.      The Plaintiff is now suffering and will continue to suffer irreparable injury from the

Defendants’ unlawful policies and practices as set forth herein unless enjoined by this Court.

                      COUNT II – INTERFERENCE IN VIOLATION OF
                       THE FAMILY MEDICAL LEAVE ACT OF 1993

        47.     Plaintiff realleges and incorporates by reference paragraphs 1 through 38 above with

the same force and effect as if fully set out in specific detail hereinbelow.

        48.     As set forth herein, Plaintiff was an eligible employee under the FMLA in that he

worked for more than 12 months and had worked more than 1250 hours of service within the

preceding 12 months and had worked at a location where at least 50 employees were employed.

        49.     As a result of his serious medical conditions, as set out above, the Plaintiff was

eligible for federally protected medical leave from the Defendant.




                                                   7
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 8 of 11                           PageID #: 8




        50.     As a result of the Plaintiff’s serious medical condition, as set out above, Plaintiff

made known to the Defendant his need to take medical leave and was approved for intermittent

medical leave by a third party benefit administrator.

        51.     The Defendant thereafter interfered with the Plaintiff's substantive rights under the

Act by terminating his employment.

        52.     The Defendant acted intentionally, maliciously, and with reckless indifference

against Plaintiff, in the terms, conditions, and benefits of his employment in violation of the FMLA.

        53.     The Plaintiff is now suffering and will continue to suffer irreparable injury from the

Defendant’s unlawful policies and practices as set forth herein unless enjoined by this Court.

        54.     The Defendant’s unlawful actions against the Plaintiff, as set out above, were not

made in good faith, nor did the Defendant have any reasonable grounds for believing that such acts

were not a violation of the Plaintiff’s federally protected rights.

        55.     The Plaintiff seeks to redress the wrongs alleged herein under the FMLA for lost

wages (plus interest), lost benefits (plus interest), liquidated damages, an injunction and a declaratory

judgment.

                      COUNT III – RETALIATION IN VIOLATION OF
                       THE FAMILY MEDICAL LEAVE ACT OF 1993

        56.     Plaintiff realleges and incorporates by reference paragraphs 1 through 38 above with

the same force and effect as if fully set out in specific detail hereinbelow.

        57.     As set forth herein, Plaintiff was an eligible employee under the FMLA in that he

worked for more than 12 months and had worked more than 1250 hours of service within the

preceding 12 months and had worked at a location where at least 50 employees were employed.



                                                   8
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 9 of 11                           PageID #: 9




        58.     As a result of his serious medical conditions, as set out above, the Plaintiff was

eligible for federally protected medical leave from the Defendant.

        59.     As a result of the Plaintiff's serious medical condition, as set out above, Plaintiff

made known to the Defendant his need to take medical leave and was approved for intermittent

medical leave by a third party benefit administrator.

        60.     The Defendant retaliated against the Plaintiff for his protected activities under the

FMLA by terminating his employment.

        61.     The Defendant acted intentionally, maliciously, and with reckless indifference

against Plaintiff, in the terms, conditions, and benefits of his employment in violation of the FMLA.

        62.     The Plaintiff is now suffering and will continue to suffer irreparable injury from the

Defendant’s unlawful policies and practices as set forth herein unless enjoined by this Court.

        63.     The Defendant’s unlawful actions against the Plaintiff, as set out above, were not

made in good faith, nor did the Defendants have any reasonable grounds for believing that such acts

were not a violation of the Plaintiff’s federally protected rights.

        64.     The Plaintiff seeks to redress the wrongs alleged herein under the FMLA for lost

wages (plus interest), lost benefits (plus interest), liquidated damages, an injunction and a declaratory

judgment.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff respectfully prays that this Court assume jurisdiction of this

action and after trial:

        1.      Issue a declaratory judgment that the employment policies, practices, procedures,

conditions and customs of the Defendant are violative of the rights of the Plaintiff, as secured by the


                                                   9
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 10 of 11                       PageID #: 10




Americans with Disabilities Act, and as secured by the Family and Medical Leave Act of 1993;

       2.      Grant Plaintiff a permanent injunction enjoining the Defendant, its agents, successors,

employees, attorneys and those acting in concert with the Defendant and at the Defendant’s request

from continuing to violate the Americans with Disabilities Act, and the Family and Medical Leave

Act of 1993;

       3.      Grant the Plaintiff an order requiring the Defendants to make him whole by awarding

him reinstatement into the full-time position(s) he would have occupied in the absence of the

unlawful acts by the Defendant with the same seniority, leave and other benefits of the position (or

front pay), and back pay (with interest);

       4.      Grant Plaintiff a preliminary and permanent injunction pursuant to 29 U.S.C.

§2617(1)(B) directing the Defendant to reinstate all of Plaintiff’s employment benefits, including

but not limited to his health insurance and retirement benefits, retroactive to the date of their

cessation;

       5.      Grant plaintiff a declaratory judgment against the Defendant that his termination

violated the FMLA and ADA;

       6.      Enter a judgment pursuant to 29 U.S.C. §2617(a)(1)(A)(i)(II) against the Defendant

and in favor of the Plaintiff for the monetary losses Plaintiff sustained as a direct result of the

defendant’s termination of Plaintiff in violation of the FMLA;

       7.      Grant Plaintiff applicable compensatory damages, punitive damages (ADA),

liquidated damages (FMLA), and/or nominal damages, plus interest;

       8.      Grant Plaintiff his attorney’s fees and costs; and

       9.      Grant Plaintiff such other relief as justice requires.


                                                 10
Case 1:20-cv-00337-TFM-M Document 1 Filed 06/29/20 Page 11 of 11             PageID #: 11




                                         Respectfully submitted,

                                         s/ Temple D. Trueblood
                                         Temple D. Trueblood (TRUET0355)
                                         Counsel for Plaintiff

OF COUNSEL:
WIGGINS, CHILDS, PANTAZIS FISHER & GOLDFARB, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500

CO-COUNSEL:
EDWARD L.D. SMITH
Post Office Box 1643
Mobile, Alabama 36633-1643
(251) 432-0447


THE PLAINTIFF DEMANDS TRIAL BY STRUCK JURY ON ALL ISSUES TRIABLE TO
A JURY.
                               s/ Temple D. Trueblood
                               OF COUNSEL


Plaintiff requests this Honorable Court to serve via certified mail upon each of the named
Defendants the following : Summons, Complaint.

Defendant’s Addresses:
Evonik Corporation
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104

                                         s/ Temple D. Trueblood
                                         OF COUNSEL




                                           11
